—Judgment, Supreme Court, Bronx County (Denis Boyle, J., at hearing; Caesar Cirigliano, J., at jury trial and sentence), rendered July 26, 1999, convicting defendant of robbery in the second degree, and sentencing him to a term of 3 to 6 years, unanimously affirmed.
The court properly exercised its discretion in declining to reopen the Wade hearing based on evidence adduced at trial. The additional facts surrounding defendant’s arrest that were revealed at trial were of a nature that would necessarily have been within defendant’s personal knowledge (see, CPL 710.40 [4]; People v Morales, 281 AD2d 182). Moreover, defendant’s moving papers in support of his suppression motion indicate that defendant apprised his then-counsel of the facts in question. In any event, the additional information would not have materially affected the determination of the suppression motion (see, People v Clark, 88 NY2d 552). Even if the version of the identification procedure revealed at trial is viewed most favorably to defendant, the procedure was still a proper showup, conducted within a few minutes, as well as within a few blocks, of the crime (see, People v Duuvon, 77 NY2d 541). Concur — Rosenberger, J. P., Williams, Wallach, Lerner and Saxe, JJ.